DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 05/04/22 was filed after the mailing date of the Non-Final Office action on 01/12/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.         The terminal disclaimer filed on 03/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10975289 has been reviewed and were approved on 03/31/22.  The terminal disclaimer has been recorded.

Response to Amendment
4.         Applicant's amendment filed on 03/31/22 have been fully considered and entered.

Response to Arguments
5.         Applicant's arguments filed on 03/31/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.
Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Vo (US 2016/0137907) and Katsumi (JP2004/ 150859). Amended features of claim 7 is not disclosed in the closest prior arts. The closest prior arts do not suggest or disclose the claimed hydrocarbon formation treatment micellar solution fluid. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766